Per Curiam.

The defendant here is regularly charged as an endorser of a negotiable note. There is no question made but that he has been duly fixed by a demand upon the maker and notice to him ; but the defence, is that he endorsed the note for the mere accommodation of the maker, and that this fact was known to the plaintiff when he subsequently endorsed the note», This, however, is not, of itself, a defence. The en=. dorsor cannot set up that he endorsed the note without consideration, because, by sending the note into circulation by a general endorsement, and making it thereby a negotiable bill, a consideration is implied- by the-law merchant, and an inquiry into that fact is precluded», If there had been any fraud in this case, or the plaintiff had not made any advance upon the note, the taking it under the knowledge stated in the case would have let in a defence. Or if he had purchased it, or taken, it up at a reduced price, it would seem that he could recover only the amount paid. (Wiffer v. Roberts, 1 Esp. N. P. 261.) But as the drawer originally raised the money upon the note with the endorsement of the pre-. sent parties, the note must have been returned to the plaintiff by the subsequent holder,, and he must have taken it up for the full value. He has then as good ® Tight to resort to, the defendant, as a prior endorser, as if,, he had origin dly received it for its value. An endorser for the accommodation of the maker, is entitled t© all the privileges of an endorser, by being.fixed in due season, (2 Caines, 343. 4 Cranch, 141.) and he must be equally chargeable as endorser to the persons standing after him upon the note. The cases of Smith v. Knox„ (3 Esp. N. P. 4.) and Charles v. Marsden, (1 Taunton, 24.) show that the principles of the commercial law are settled, that where there is no fraud in the case, and the endorsee has given value for the bill, he shall recover of the acceptor, notwithstanding the bill was accepted without consideration, and for the acconypp*363(.iation of the drawer, and that fact was known to the endorsee when he took the bill, and though he even took the bill after it was due.
It is impossible to distinguish this case in principle from those last mentioned, and the plaintiff is entitled So judgment.
Judgment for the plaintiff.